                                                                           10/24/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

THOMAS PHILLIP ENGLERT,                          CV 19-00037-H-DLC-JTJ

             Plaintiffs,

       vs.                                                 ORDER

BLAIR HOPKINS, MONTANA
DEPARTMENT OF CORRECTIONS,

             Defendants.

      Plaintiff Thomas Englert has filed a “Formal Request for Continuance to

Prepare Amended Brief.” (Doc. 8.) In light of Mr. Englert’s status as an

incarcerated inmate and the complexity of the issues at hand,

      IT IS HEREBY ORDERED THAT Mr. Englert shall have until November

29, 2019 to file an amended complaint in compliance with Judge Christensen’s

September 27, 2019 Order.

      DATED this 24th day of October, 2019.


                                        /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge
